DETAILED ACTION
This action is responsive to communications: RCE filed on 10/7/2022. 
Claims 1 – 20 are pending in the case. Claims 1 and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 8 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20140038161 A1), and further in view of Pritchard et al. (US 20040018479 A1).
Regarding claim 1, Wheeler et al. teach receiving data including a response to a problem from a recipient user with a user device (paragraph block(s) 0028 and 0038);
Wheeler et al. teach updating a mastery level for each of a plurality of learning objectives, wherein each learning objective is associated with at least one response step (paragraph block(s) 0038); and
Wheeler et al. do not explicitly teach parsing the response to identify a plurality of response steps for solving the problem, wherein each response step included in the plurality of response steps form a part of the response; delivering remediation associated with at least one learning objective when the mastery level for the at least one learning objective is below a threshold value, wherein the remediation provides a step-level intervention for at least one response step associated with the at least one learning objective
Pritchard et al. teach parsing the response to identify a plurality of response steps for solving the problem, wherein each response step included in the plurality of response steps form a part of the response (paragraph block(s) 0082 and 0084; Fig 2)
Pritchard et al. teach delivering remediation associated with at least one learning objective when the mastery level for the at least one learning objective is below a threshold value, wherein the remediation provides a step-level intervention for at least one response step associated with the at least one learning objective (paragraph block(s) 0082 and 0084).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wheeler et al. with the teachings of Pritchard et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tutoring systems are known to provide hints), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Wheeler et al. teach further comprising: evaluating the plurality of response steps (paragraph block(s) 0028).

Regarding claim 3, Wheeler et al. teach wherein the data including the response includes at least one of: photo data; or data entered via a user interface on the user device (paragraph block(s) 0044).

Regarding claim 4, Wheeler et al. do not explicitly teach wherein evaluating the plurality of response steps comprises: selecting one of the plurality of response steps; determining a correctness of the selected response step; associating an indicator of the correctness of the selected response step with the selected response step; and providing an indicator of the correctness of the selected response step
Pritchard et al. teach wherein evaluating the plurality of response steps comprises: selecting one of the plurality of response steps; determining a correctness of the selected response step; associating an indicator of the correctness of the selected response step with the selected response step; and providing an indicator of the correctness of the selected response step (paragraph block(s) 0067 and 0084; Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wheeler et al. with the teachings of Pritchard et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tutoring systems are known to provide hints), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 8, Wheeler et al. teach further comprising creating an association of each of the plurality of response steps with at least one of the plurality of learning objectives subsequent to receipt of the response (paragraph block(s) 0016).

Regarding claim 9, Wheeler et al. teach further comprising identifying at least one learning objective associated with each of the plurality of response steps (paragraph block(s) 0038).

Regarding claim 10, Wheeler et al. do not explicitly teach wherein the remediation comprises at least one of: additional content; a worked example; and a hint
Pritchard et al. teach wherein the remediation comprises at least one of: additional content; a worked example; and a hint (paragraph block(s) 0082).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wheeler et al. with the teachings of Pritchard et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tutoring systems are known to provide hints), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 11, Wheeler et al. teach wherein the problem comprises a math problem (paragraph block(s) 0015).

Regarding claim 12, Wheeler et al. teach further comprising selecting and delivering a next problem subsequent to delivering the remediation (paragraph block(s) 0020 and 0022).

Regarding claim 13, Wheeler et al. teach wherein the next problem is selected from a set of potential next problems based on the updated mastery levels of the plurality of learning objectives and learning objectives of the potential next problems (paragraph block(s) 0020 and 0022).

Regarding claim 14, Wheeler et al. teach further comprising: receiving a plurality of problems; and automatically generating a domain graph with the received problems (paragraph block(s) 0016).

Regarding claims 15 – 17, the claims incorporate substantially similar subject matter as claims 1 – 4 and 8 – 14 and are rejected along the same rationale.

Claims 5 – 7 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20140038161 A1), and Pritchard et al. (US 20170293845 A1) as applied to claims 1 – 4 and 15 – 17 above and further in view of Corbin, II et al. (US 20180211554 A1).
Regarding claim 5, Wheeler et al. and Pritchard et al. do not explicitly teach wherein determining the correctness of the selected response step comprises determining if the selected response step is present in a solution graph for the problem
Corbin, II et al. teach wherein determining the correctness of the selected response step comprises determining if the selected response step is present in a solution graph for the problem (paragraph block(s) 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Corbin, II et al. with the teachings of Wheeler et al. and Pritchard et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (evaluation systems are known to utilize solution data structures for easier and quicker comparisons), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 6, Pritchard et al. teach wherein evaluating the plurality of response steps comprises categorizing each of the response steps as at least one of: correct; incorrect; or assisted, wherein determining the correctness of the selected response step comprises: determining for the selected response step if: (1) math embodied in the selected response step is accurate; and (2) if the selected response step is relevant (paragraph block(s) 0068 and 0069).

Regarding claim 7, Wheeler et al. and Pritchard et al. do not explicitly teach wherein determining if the selected response step is relevant comprises determining if the selected response step corresponds to a response step in the solution graph for the problem
Corbin, II et al. teach wherein determining if the selected response step is relevant comprises determining if the selected response step corresponds to a response step in the solution graph for the problem (paragraph block(s) 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Corbin, II et al. with the teachings of Wheeler et al. and Pritchard et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (evaluation systems are known to utilize solution data structures for easier and quicker comparisons), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 18 – 20, the claims incorporate substantially similar subject matter as claims 5 – 7 and are rejected along the same rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in light of the new rejections presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN HILLERY/Primary Examiner, Art Unit 3715